This appeal is from an order of the trial court setting aside the verdict of the jury in favor of defendant, plaintiff in error here, in an election contest.
The motion for new trial set out a number of grounds, but the order of the court sustaining the motion does not state the grounds upon which new trial was granted. A number of errors are assigned by defendant in the petition in error, all of which relate to the proposition that the verdict is sustained by the record in the case. In Conservative Loan Co. v. Salsbury, 75 Okla. 194, 182 P. 685, it is held:
"The discretion of the trial court in granting a new trial is so broad that its action in so doing will not be disturbed on appeal unless the record shows clearly that the court has erred in its view of some pure and unmixed question of law, and that the order granting a new trial is based upon such erroneous view of the law."
From an examination of the order granting a new trial, we are unable to tell upon what grounds the court based its judgment in vacating the verdict and granting a new trial. Therefore, we cannot say the court erred with respect to some pure, simple, and unmixed question of law in ordering a new trial.
For the reasons stated, the motion to dismiss is sustained and the appeal dismissed upon authority of Conservative Loan Co. v. Salsbury, supra.